Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3, 2021 has been entered.
 
Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
 any, should be updated in a timely manner.

Election/Restriction
Claims 7-11 remain withdrawn from consideration as being directed to a non-elected invention.
				Status of Claims
All previous rejections and indications of allowable subject matter are hereby withdrawn.  The following is a complete on the merits for this application.


Claims 1-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0083635 to Boldingh.
Boldingh et al. disclose a catalyst composition comprising a MOR framework zeolite, an MFI (ZSM-5) framework zeolite of Si/Al2 molar  ratio less than 80 which overlaps the instant claim  recitation of 15-40, an inorganic oxide binder material that may be titania (paragraph [0036]), and catalytic metal components. Paragraph [0007] and [0030].  The mordenite may comprise crystallites with a length of 60 nm or less parallel to the direction of the 12-ring channels and a mesopore volume of at least 0.10 cc/gram. [0031]. The metal components are present in amounts from about 0.01-10 wt% as claimed herein and may be platinum or tin as claimed [0037]. The MOR 
The limitations of all claims have been considered and are deemed to be within the purview of the prior art.

Claim Objections
Claims 5-6 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form to include all limitations of the base claim.

Response to Arguments

The data set forth in the application has been considered and it is recognized that there does appear to be some unexpected improvement with the selection of titania over alumina as binder.  However, the claims are presented with a scope that far exceeds the showing.  Only a single example with a single amount of the components is presented, so there is no trend of unexpected results across the entire scope of the instant claims.  The example requires both platinum and an unidentified additional Group 14 dopant, and does not provide the amounts at all.  The example merely indicates that “analogous quantities” of these materials are present in the comparative examples.  Accordingly, and in further view of the unexpected nature of catalysis, this showing is not sufficient to support the entire ranges across each of the claimed ingredients, particularly in the absence of even a demonstration including both endpoints for each combination. 

Conclusion
Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/E.D.W/Primary Examiner, Art Unit 1732